Citation Nr: 0826466	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the veteran timely filed a substantive appeal in the 
matter of entitlement to a rating in excess of 10 percent for 
hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's father



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1999 to September 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

At an April 2007 videoconference hearing before a Veterans 
Law Judge (VLJ), the veteran provided testimony regarding the 
timeliness of his appeal of the March 2005 rating decision.  
A July 2007 letter notified the veteran that the Board was 
considering whether it had jurisdiction to address his claim 
for an increased rating for hypertension.  In August 2007, 
the veteran responded to this letter by requesting a 
videoconference hearing before a VLJ.  In October 2007, the 
Board remanded the issue for the RO to schedule the veteran 
for a videoconference hearing.  At a hearing before a 
different VLJ in April 2008, he offered testimony concerning 
whether he had timely filed an appeal.  Accordingly, 
adjudication of this claim will be by a panel, to include 
both VLJs before whom the veteran testified.  38 U.S.C.A. 
§§ 7102, 7107 (West 2002); 38 C.F.R. § 20.707 (2007).  

At the April 2008 hearing, the presiding VLJ granted the 
veteran a 60-day abeyance period for the submission of 
additional evidence to support his claim.  That period of 
time has lapsed, and no additional evidence has been 
received.  Hence, the claim will be considered on the basis 
of the current record. 


FINDINGS OF FACT

1.  A March 2005 rating decision granted service connection 
for hypertension, rated as 10 percent disabling; notice of 
this decision was issued March 31, 2005.

2.  A notice of disagreement (NOD) with the rating assigned 
was received in March 2006.

3.  A statement of the case (SOC) in the matter was issued 
June 7, 2006; the cover letter advised the veteran that to 
perfect his appeal in the matter he had to submit a 
substantive appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.  

4.  A Substantive Appeal (VA Form 9 or equivalent) was not 
filed by the veteran.


CONCLUSION OF LAW

As the veteran did not timely perfect an appeal seeking a 
rating in excess of 10 percent for hypertension, the Board 
has no jurisdiction to address the matter.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.300, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  At issue is whether the 
veteran filed a timely substantive appeal as to the March 
2005 rating decision's assignment of a 10 percent rating for 
hypertension.  The law, not the evidence, is dispositive in 
this matter.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  

Nonetheless, the June 2006 cover letter to the SOC regarding 
the issue of an increased rating for hypertension, notified 
the veteran of the time requirements for filing a substantive 
appeal.  A July 2007 letter from the Board informed him that 
the record did not show he had filed a substantive appeal and 
provided him with an opportunity to respond regarding the 
potential jurisdictional defect.  The evidentiary record in 
the matter of timeliness is complete; the critical facts are 
determined by what was or was not already received for the 
record.

B.	Legal Criteria, Factual Background, and Analysis

An appeal consists of a timely filed NOD in writing, and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must be a properly completed VA Form 9 
or correspondence that indicates that all of the issues 
presented in applicable SOCs and supplemental SOCs are being 
appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
with the VA office from which the appellant received notice 
of the decision being appealed.  38 C.F.R. § 20.300.  It must 
be filed within 60 days after mailing of the SOC, or within 
the remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

Notification of the rating decision that granted service 
connection for hypertension, rated 10 percent, was mailed to 
the veteran's latest address of record on March 31, 2005.  He 
filed a timely (received in March 2006) NOD with the rating 
assigned.  An SOC addressing the matter was mailed to his 
most recent address of record (the same address to which the 
March 2005 rating decision was mailed) on June 7, 2006.  The 
cover letter to the SOC notified the veteran that to perfect 
his appeal in the matter he had to file a Substantive Appeal; 
notified him of what the Substantive Appeal must contain; 
advised him of the time limits (60 days from mailing of the 
SOC cover letter or 1 year from mailing of the notice of the 
determination appealed) for filing the Substantive Appeal; 
and informed him of the requirements for requesting an 
extension of time to file his Substantive Appeal.  38 C.F.R. 
§ 19.30.  Accordingly, he had until August 7, 2006 (60 days 
from issuance of the SOC, as the one year period following 
notice of the March 2005 rating decision had previously 
expired) to submit a timely response/Substantive Appeal.  He 
did not request an extension of time to file a substantive 
appeal for good cause and he did not timely submit a 
substantive appeal.  

At the April 2007 hearing, the veteran testified that he 
thought he had submitted a substantive appeal.  At the April 
2008 hearing, he and his father alleged that the veteran had 
not received the June 2006 SOC.  They testified that since 
they have the same name, sometimes mail goes to the veteran's 
father's address, instead of to the veteran's; his father 
indicated that he had not received the June 2006 SOC at his 
address and that if he had he would have immediately given it 
to the veteran.  As noted, the March 2005 rating decision and 
June 2006 SOC were sent to the same address.  Additionally, 
all correspondence sent subsequent to the June 2006 SOC has 
been sent to this address and the veteran has responded to 
such correspondence.  The Court has held that in the absence 
of clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  
The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  The record does not contain any 
evidence, such as notification of undeliverable mail, that 
the veteran did not receive the SOC in a timely manner.  His 
and his father's statements alone are insufficient to rebut 
the presumption of regularity in the administrative process.  
YT, 9 Vet. App. at 199.  

In an August 2007 response to the Board's July 2007 letter 
that notified the veteran of the potential jurisdictional 
defect, the veteran indicated that he wanted the response to 
be accepted as his substantive appeal and stated that he had 
previously testified regarding the rating assigned for 
hypertension.  This statement was received by the RO on 
August 20, 2007, more than one year after expiration of the 
appeal period; hence, it cannot be accepted as a timely 
received substantive appeal.  The testimony taken at the 
April 2007 hearing on the issue of the rating for 
hypertension also cannot be accepted as a valid substantive 
appeal; it was not timely provided and was not in the form of 
a VA Form 9 or correspondence containing the necessary 
information filed with the VA office that notified the 
veteran of the March 2005 rating decision.  38 C.F.R. 
§§ 20.202, 20.302.  

Hence, the evidence of record shows the veteran did not 
submit a timely Substantive Appeal with the March 2005 rating 
decision.  Absent a timely Substantive Appeal/VA Form 9 or a 
timely request for an extension of time for submission, the 
Board is without jurisdiction to adjudicate the claim, and 
the appeal in the matter must be dismissed.  38 C.F.R. 
§ 20.101.  The law and regulations are controlling.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish that the appellant timely filed a 
Substantive Appeal in the matter of a rating in excess of 10 
percent for hypertension is denied; the appeal from the March 
2005 rating decision, seeking a rating in excess of 10 
percent for hypertension, is dismissed for lack of 
jurisdiction.



____________________________                           
__________________________
       ANDREW J. MULLEN		              P. M. 
DILORENZO
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
GEORGE R. SENYK
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals


 Department of Veterans Affairs


